LOKEN, Circuit Judge.
This appeal requires us to decide whether § 101 of the Civil Rights Act of 1991 (the “Act”) applies retroactively to cases pending when it was enacted. The Omaha World Herald appeals a judgment entered after a jury verdict in favor of Georgianna Fray, a former employee. The jury found that the World Herald violated 42 U.S.C. § 1981 when it failed to promote and then constructively discharged Fray, claims that are precluded by Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989). Fray contends that the Act preserved her judgment by legislatively overruling Patterson. Concluding that the Act does not apply retroactively to pending cases, we reverse the district court’s judgment on Fray’s § 1981 claims and remand for a redetermination of whether she should be afforded equitable relief on the parallel judgment in her favor under Title VII.
I.
Fray was hired as a part-time production worker in the World Herald’s mailroom on August 24, 1984. As a part-time employee, she worked approximately thirty hours per week at this minimum wage position, primarily operating a machine that inserts advertising supplements into the newspapers.
Fray applied to be a full-time mailroom apprentice in June 1985. The posted job notice described the apprentice duties as “counting, addressing, inserting, stacking, and bundling of newspapers,” and advised *1372that mechanical aptitude is necessary and mailroom experience preferred. The apprentice position paid $6.05 per hour and offered a full-time employee’s benefits package and the opportunity to become a journeyman after four years. Fray was interviewed for the position, but the World Herald promoted a white male truck driver who, though familiar with local zip codes, had no mailroom experience.
Fray filed employment discrimination claims with the Nebraska Equal Opportunity Commission and the Equal Employment Opportunity Commission, alleging that sex and race discrimination tainted the failures 1 to promote. She subsequently filed an additional charge alleging retaliatory discrimination as a result of her initial charges. On May 5, 1986, while these charges were pending, the World Herald promoted Fray to a full-time mailroom position (though not an apprentice position). She nevertheless left the company on May 20, 1986.
After receiving notices of her right to sue, Fray commenced this action in June 1987, alleging race, sex, and retaliation discrimination in violation of § 1981, Title VII, and state law.2 In June 1989, the Supreme Court decided in Patterson that § 1981 is limited to claims involving “a refusal to enter into an employment contract on the basis of race.” 491 U.S. at 182. In October 1989, one month before trial, the World Herald moved for partial summary judgment, arguing that Fray’s § 1981 claims were foreclosed by Patterson. The district court summarily denied the motion as untimely, and the § 1981 claims were tried to a jury on November 28-29, 1989.
At trial, in addition to presenting evidence on her claims of failure to promote, Fray described a number of incidents of alleged racial harassment that contributed to her decision to leave the World Herald, including her car being vandalized near the plant and the World Herald’s alleged failure to remove obscene graffiti about her in the men’s bathroom. The World Herald presented testimony contradicting these allegations and defending its promotion decisions.
At the conclusion of the trial, the district court submitted Fray’s § 1981 claims to the jury and reserved her Title VII claims. Answering special interrogatories, the jury found that the World Herald had violated § 1981 in failing to promote Fray to mail-room apprentice and awarded $86,907 in compensatory damages, $100,000 in punitive damages, and $5,000 for emotional distress. Based upon this verdict, the district court entered judgment for Fray on her § 1981 and Title VII claims but did not award any relief in addition to the amount awarded under § 1981. The district court denied the World Herald’s JNOV motion, which was based in part on Patterson; awarded Fray $38,106.18 in costs and attorneys’ fees; and denied Fray’s motion to amend the judgment to include interest from the date of the jury verdict. Both parties filed timely notices of appeal.
II.
We first conclude that, if Patterson applies, Fray’s § 1981 judgment must be reversed for two reasons. First, the district court charged the jury that it could award increased damages if it found that the alleged instances of racial harassment had resulted in Fray’s constructive discharge in May 1986. In Taggart v. Jefferson County Child Support Enforcement Unit, 935 F.2d 947, 948 (8th Cir.1991) (en banc), we held that Patterson precludes an employee from recovering for discriminatory discharge under § 1981. Although Fray argues that her constructive discharge claim went to the jury as a damage theory rather than as a separate cause of action, we fail to see the difference from the standpoint of applying Taggart, and in any *1373event we think it clear that the damages awarded by the jury were based upon constructive discharge as a separate, actionable wrong. For this reason alone, Fray’s § 1981 judgment must be reversed under Patterson.
In addition, we conclude that Patterson forecloses Fray’s failure-to-promote claim under § 1981 altogether. The Supreme Court in Patterson expressly addressed whether promotions can ever be actionable under its restrictive construction of § 1981:
[T]he question whether a promotion claim is actionable under § 1981 depends upon whether the nature of the change in position was such that it involved the opportunity to enter into a new contract with the employer. If so, then the employer’s refusal to enter the new contract is actionable under § 1981.... Only where the promotion rises to the level of an opportunity for a new and distinct relation between the employee and the employer is such a claim actionable under § 1981. Cf. Hishon v. King & Spaulding, 467 U.S. 69 [104 S.Ct. 2229, 81 L.Ed.2d 59] (1984) (refusal of law firm to accept associate into partnership) (Title VII).
491 U.S. at 185-86, 109 S.Ct. at 2377-78 (emphasis added). The promotion sought by Fray from part-time mailroom production worker to mailroom apprentice did not constitute such a new and distinct contractual relation.
If promoted, Fray would have received longer hours, higher wages, increased benefits and career advancement opportunities. But she would have continued to be a non-supervisory employee working at an hourly wage in the same department. Her job duties would have been basically the same — in Fray’s own words at trial:
The only thing I would have to learn was the zip code[s] and the tying machine that part-time workers did not work on.
Many circuits have held, and we agree, that each step down the path of one’s career does not create a new and distinct relation with the employer for purposes of the Patterson test.3 As the Ninth Circuit commented in Sitgraves v. Allied-Signal, Inc., 953 F.2d 570, 573 (9th Cir.1992), Patterson “strongly suggests that, in addition to an increase in pay and duties, an actionable promotion claim must involve a meaningful, qualitative change in the contractual relationship,” such as the Supreme Court’s example of a promotion from law firm associate to partner. The promotion which Fray sought does not meet that test. Therefore, the World Herald is entitled to JNOV on her § 1981 claim under Patterson.

III.

The Civil Rights Act of 1991, Pub.L. No. 102-166, 105 Stat. 1071-1100, was signed into law on November 21, 1991. Section 101(2)(b), to be codified at 42 U.S.C. § 1981(b), amends § 1981 to overrule Patterson:
(b) For purposes of this section, the term “make and enforce contracts” includes the making, performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.
The Act states that its purpose is “to respond to recent decisions of the Supreme Court by expanding the scope of relevant civil rights statutes.” Pub.L. No. 102-166, § 3(4). Simply put, Fray’s § 1981 claims fail under Patterson but would succeed under the Act.4 Our next critical question, *1374therefore, is whether this new statute applies retroactively to § 1981 claims, such as Fray’s, that were pending on appeal at the time of enactment. To our knowledge, only one circuit court has ruled on this question, holding that the Act does not apply retroactively. Vogel v. City of Cincinnati, 959 F.2d 594 (6th Cir.1992). Numerous district courts faced with the issue have reached conflicting conclusions.5
A. The Law of Statutory Retroactivity.
It was a principle of ancient Roman civil law that legislation must be prospectively applied unless the legislature specifically decreed a retroactive application. This principle was incorporated into the English common law and carried forward through the centuries by venerable common law chroniclers such as Bracton, Coke, Blackstone, and Sir Francis Bacon. See generally Elmer E. Smead, The Rule Against Retroactive Legislation: A Basic Principle of Jurisprudence, 20 Minn.L.Rev. 775, 775-781 (1936).
Prior to 1969, this was a long and well-established principle of American jurisprudence as well:
[T]he first rule of construction is that legislation must be addressed to the future, not to the past ... [and] a retrospective operation will not be' given to a statute which interferes with antecedent rights ... unless such be “the unequivocal and inflexible import of the terms, and the manifest intention of the legislature.”
Greene v. United States, 376 U.S. 149, 160, 84 S.Ct. 615, 621, 11 L.Ed.2d 576 (1964); see also United States v. Magnolia Co., 276 U.S. 160, 162-63, 48 S.Ct. 236, 237-37, 72 L.Ed. 509 (1928) (“Statutes are not to be given retroactive effect or construed to change the status of claims fixed in accordance with earlier provisions unless the legislative purpose so to do plainly appears”). Indeed, prior to 1969, American constitutional law was more hostile to the retroactive application of statutes than English common law — many Supreme Court cases held that even legislatively mandated re-troactivity may violate the Contract, Due Process, or Ex Post Facto clauses of the Constitution. See Smead, 20 Minn.L.Rev. at 790-797.
The Supreme Court destabilized this rather settled doctrine in Thorpe v. Housing Auth. of the City of Durham, 393 U.S. 268, 89 S.Ct. 518, 21 L.Ed.2d 474 (1969), and again in Bradley v. Richmond School Bd., 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974). Without acknowledging the centuries of decisions seemingly to the contrary, the Court held in Thorpe and Bradley that a new statute must be retroactively applied to a ease that was pending on appeal at enactment “unless doing so would result in manifest injustice or there is statutory direction or legislative history to the contrary.” 416 U.S. at 711, 94 S.Ct. at 2016.
Although many lower courts have interpreted Bradley as establishing a new re-troactivity standard, the Supreme Court has now made it clear that Bradley did not silently sweep away the traditional principle. In United States v. Security Ind. Bank, 459 U.S. 70, 79-80, 103 S.Ct. 407, 412-13, 74 L.Ed.2d 235 (1982), for example, the Court discussed at length “[t]he principle that statutes operate only prospectively, while judicial decisions operate retrospectively.” In Bennett v. New Jersey, 470 U.S. 632, 639, 105 S.Ct. 1555, 1560, 84 L.Ed.2d 572 (1985), the Court referred to the “venerable rule of statutory interpretation" that “statutes affecting substantive rights and liabilities are presumed to have only prospective effect.” And in Bowen v. Georgetown University Hosp., 488 U.S. 204, 208, 109 S.Ct. 468, 471, 102 L.Ed.2d 493 (1988), Justice Kennedy for a unanimous Court restated the traditional principle without even citing Bradley or Thorpe:
Retroactivity is not favored in the law. Thus, congressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result.
In the Supreme Court’s latest case involving legislative retroactivity, Thorpe and Bradley came under even more vigor*1375ous attack. Justice Scalia argued in a concurring opinion (i) that Thorpe was based upon a misinterpretation of Chief Justice Marshall’s opinion in United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 103, 2 L.Ed. 49 (1801); (ii) that it is logically “quite impossible” to apply a presumption of retroactivity only to cases pending on appeal; and (iii) that Bradley’s “manifest injustice” exception “is just a surrogate for policy preferences.... a rule of discretion, giving judges power to expand or contract the effect of legislative action.” Kaiser Alum. & Chem. Corp. v. Bonjorno, 494 U.S. 827, 844-57, 110 S.Ct. 1570, 1580-87, 108 L.Ed.2d 842 (1990). Despite acknowledging the “apparent tension” between Bradley and the traditional principle of nonretroactivity, the Supreme Court majority in Bonjomo declined Justice Scalia’s invitation to reconcile these two lines of precedent. Id. at 837, 110 S.Ct. at 1577.
The Court’s failure to resolve this issue in Bonjomo leaves us with two contradictory rules of construction. Under the Bradley test, we must apply the Act to pending cases unless it provides expressly to the contrary or manifest injustice would result from retroactive application. But under Georgetown Hospital, the Act is prospective only unless it expressly provides for retroactive application. We recently reviewed these conflicting precedents in Simmons v. Lockhart, 931 F.2d 1226, 1230 (8th Cir.1991), and concluded:
[Where] Congress’s silence is ambiguous ... one must choose between the Bradley and Georgetown Hospital presumptions. The better rule is that of Georgetown Hospital.... [T]he presumption against retroactive application best preserves the distinction between courts and legislatures: the former usually act retrospectively, settling disputes between persons, the latter usually act prospectively, setting the general rules for future conduct.6
See also National Wildlife Fed. v. A.S.C.S., 955 F.2d 1199, 1204 (8th Cir.1992); Criger v. Becton, 902 F.2d 1348, 1353-54 (8th Cir.1990).
Both Bradley and Georgetown Hospital recognize that the courts must give effect to a clear congressional directive as to a statute’s retroactivity. Such a directive would allow us to determine the retroactivity of this Act without having to resolve this thorny doctrinal conflict. We must therefore examine the Act and its legislative history to determine whether Congress has provided sufficient evidence to discern its intent on this question.
B. The 1991 Act and Its Legislative History-
The legislative history begins in 1990, when Congress passed a civil rights bill that retroactively overruled Patterson and certain Supreme Court Title VII decisions.7 The President vetoed the 1990 bill, and Congress failed to override that veto. Among the reasons cited by the President for his veto was the bill’s “unfair retroac-tivity rules.” 136 Cong.Rec. S.16562 (daily ed. Oct. 24, 1990).
When Congress took up this subject in 1991, the House again passed a bill retroactively overruling Patterson.8 In the Senate, bi-partisan sponsors drafted a compromise bill, S.1745, during the summer of 1991. S.1745 deleted the 1990 bill’s re-troactivity provisions. See 137 Cong.Rec. S.15503-12 (daily ed. Oct. 30,1991). S.1745 passed the Senate on November 5, 1991, *1376and the House on November 7, see 137 Cong.Ree. H.9557-58 (daily ed. Nov. 7, 1991), and became law when the President signed it two weeks later. See President’s Signing Statement, 1991 U.S.C.C.A.N. 768.
The text of the Act does not address whether it is generally to apply retroactively. Section 402(a) provides that, “[Except as otherwise specifically provided, this Act and the amendments made by this Act shall take effect upon enactment.” Since many regulatory statutes contain a compliance grace period, a provision clarifying that the Act would be immediately effective is hardly evidence of congressional intent that it be applied retroactively, particularly when Congress deleted explicit re-troactivity provisions from earlier bills. At most, this effective date section creates (or preserves) an ambiguity as to whether Congress intended the Act to be generally retroactive.
Two provisions of the Act are expressly made prospective. Section 109 specifically overrules EEOC v. Arabian Amer. Oil Co., — U.S. -, 111 S.Ct. 1227, 113 L.Ed.2d 274 (1991), by providing that Title VII applies to U.S. citizens employed in foreign countries. This section is prospective with respect to all covered employers:
The amendments made by this section shall not apply with respect to conduct occurring before the date of the enactment of this act.
Pub.L. No. 102-166, § 109(c). Section 103 overrules Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 109 S.Ct. 2115, 104 L.Ed.2d 733 (1989). It is subject to a more limited non-retroactivity provision:
Notwithstanding any other provision of this Act, nothing in this Act shall apply to any disparate impact case for which a complaint was filed before March 1, 1975 and for which an initial decision was rendered after October 30, 1983.
Pub.L. No. 102-166, § 402(b). Section 402(b) was intended solely to protect the Wards Cove Packing Company from any retroactive application of § 103 to its ongoing litigation. See 137 Cong.Ree. S.15963 (daily ed. Nov. 5, 1991) (statement of Senator Kennedy).9
Turning to the Act’s legislative history, there were no legislative committee reports explaining S.1745. In the congressional floor debates, however, both proponents and opponents of retroactivity spoke extensively on the issue. They agreed that Congress was “leavpng] it to the courts to determine the extent to which the bill will apply to cases and claims that are pending on the date of enactment.” 137 Cong.Ree. S.15963 (daily ed. Nov. 5, 1991) (statement of Sen. Kennedy). But, not surprisingly, they disagreed as to how the courts should interpret this congressional abdication. Demonstrating a sophisticated understanding of how judges dissect legislative history, congressional proponents of retroactivity argued that Bradley’s presumption of retroactivity would of course apply, while opponents argued with equal vigor that Georgetown Hospital’s, presumption of non-retroactivity would carry the day. The opposing sides also placed conflicting interpretive legal memoranda in the legislative record.10 Though it appears *1377that a greater number of legislators expressed the prospective-only view, that is hardly conclusive.
We think a rather clear picture emerges from this review of the Act and its legislative history. Proponents of retroactively overruling Patterson commanded a majority in both houses of Congress, but they could not override the President’s veto of a 1990 bill that contained express retroactive provisions. Thus, proponents could do no better than send an ambiguous law to the judiciary. On the other hand, opponents of retroactivity who favored enactment of a prospective law (including the President) were also willing to hand this controversial issue to the judiciary by passing a law that contained no general resolution of the re-troactivity issue. However, whenever a congressional majority could be mar-shalled, retroactivity opponents “hedged their bets” by expressly making specific provisions, such as § 109, prospective only.
C. Section 101 of the Act Is Not Retroactive.
(1) If the presumption against retroactivity reflected in Georgetown Hospital applies, we think it clear that Patterson has not been retroactively overruled because the Act does not contain “a clear indication that [Congress] intend[ed] to diverge from the norm of acting prospectively.” Simmons, 931 F.2d at 1280. The 1990 bill contained specific retroactivity provisions and was vetoed in part for that reason. The 1991 Act omitted those provisions, and the debate in both houses emphasized the need to pass a bill that the President would sign. See, e.g., 137 Cong.Rec. S.15344 (daily ed. Oct. 29, 1991) (statement of Sen. Kennedy); id. at H.9515 (daily ed. Nov. 7, 1991) (statement of Rep. Foley). This sequence of events is highly probative. “Congress’ elimination of an explicit command is some evidence that it did not intend to depart from the usual principle of construction.” Security Ind. Bank, 459 U.S. at 81-82, 103 S.Ct. at 413-15. Of course here, due to the Supreme Court’s conflicting retroactivity precedents, Members of Congress disagreed as to what would be “the usual principle of construction.” However, all of them knew from their 1990 experience that, because of the President’s veto power, they could not enact a law that purported to legislate retroactively.
Fray argues that the prospective-only provisions, §§ 109(c) and 402(b), reflect a congressional intent that the Act as a whole apply retroactively. It is true that the sponsor of the amendment that became § 402(b) initially believed that his amendment was necessary because the Title VII provisions of the Act would otherwise apply retroactively to Wards Cove Packing. See 137 Cong.Rec. 15954 (daily ed. Nov. 5, 1991) (“Dear Colleague” letter). However, during the ensuing debate over this amendment, both sides of the retroactivity debate repeated their conflicting pronouncements as to the presumption of retroactivity, and numerous Senators stated that their vote in favor of this amendment did not reflect an intent that the remainder of the Act apply retroactively. See 137 Cong.Rec. S.15963-67 (daily ed. Nov. 5,1991). There seems to have been no floor debate whatsoever on § 109(c), so it provides no basis for inferring a general intent as to retroactivity.
Though we have searched long and hard, we cannot find anything in the Act or its legislative history confirming that retroactive overruling of Patterson was “the unequivocal and inflexible import of the terms, and the manifest intention of the legislature.” 11 We agree with the Tenth Circuit that clear congressional intent to apply a statute retroactively cannot be derived “solely from the circumstance that Congress acted to amend existing law in response to a Supreme Court opinion.” DeVargas v. Mason & Hanger-Silas Mason Co., 911 F.2d 1377, 1387 (10th Cir.1990). We note that the EEOC — the agency responsible for enforcing the Title VII provisions of the Act — has announced that it will apply the Act only to cases arising *1378after its effective date. See 60 U.S.L.W. 2418 (Jan. 7, 1992). In these circumstances, we conclude that there is insufficient evidence in the language and legislative history of the Act to support its retroactive application under the Georgetown Hospital rule.
(2) If the Bradley test applies, the re-troactivity question is much closer. This case does not fall within the “manifest injustice” exception to Bradley’s presumption of retroactivity. Fray sought damages under § 1981 for discriminatory failure to promote and constructive discharge. The conduct at issue occurred before Patterson, at a time when prior cases warned that such conduct could be actionable under § 1981. See, e.g., Johnson v. Railway Express Agency, 421 U.S. 454, 459-460, 95 S.Ct. 1716, 1719-20, 44 L.Ed.2d 295 (1975). Moreover, that conduct was clearly actionable under Title VII. In these circumstances, retroactive application of § 101 to this pending case would neither alter the rights and expectations of the parties nor disturb previously vested rights.12 See Bess v. Bess, 929 F.2d 1332, 1334-35 (8th Cir.1991); Iowa Power & Light Co. v. Burlington Northern, Inc., 647 F.2d 796, 805-07 (8th Cir.1981), cert. denied, 455 U.S. 907, 102 S.Ct. 1253, 71 L.Ed.2d 445 (1982).
However, Bradley itself noted that the presumption of retroactivity does not apply if “there is statutory direction or legislative history to the contrary.” 416 U.S. at 711, 94 S.Ct. at 2016. In Bonjomo, the Supreme Court majority demonstrated that it will find evidence of “clear congressional intent” that a statute be prospective from rather faint legislative signs. See 494 U.S. at 837-40, 110 S.Ct. at 1576-79.
Here, the President vetoed a bill containing an explicit retroactivity provision. That veto could not be overridden and a compromise bill omitting those provisions was then enacted. Whatever ambiguities may be found elsewhere in the Act and its legislative history, we think this history is dispositive, even under Bradley. When a bill mandating retroactivity fails to pass, and a law omitting that mandate is then enacted, the legislative intent was surely that the new law be prospective only;- any other conclusion simply ignores the realities of the legislative process. See Norman J. Singer, 2A Sutherland Statutory Construction § 48.04 (5th ed. 1992).
Therefore, whether we apply the traditional Georgetown Hospital principle of presumptive non-retroactivity, which we think is the better rule, or the conflicting Bradley test, we conclude that § 101 of the Act, overruling Patterson, should not be retroactively applied to pending cases or other pre-enactment conduct.
IV.
For the foregoing reasons, we conclude that Fray’s judgment on her § 1981 claims must be reversed. However, after reviewing the record, we find no reason to disturb the jury’s factual findings of racial discrimination, which were binding on the district court with respect to Fray’s claim under Title VII. See, e.g., Jiles v. Ingram, 944 F.2d 409, 413 (8th Cir.1991). Therefore, Fray’s judgment on her Title VII claim must be affirmed.
We have no doubt that the district court’s decision not to award Fray relief under Title VII was based upon the jury’s award of substantial damages under § 1981, which we have now reversed. Accordingly, we remand the case to the district court for a redetermination of what relief may be appropriate under Title VII. Given this disposition, we do not reach the World Herald’s contention that the award of attorneys’ fees was procedurally flawed, since the district court will no doubt be asked to revisit the question of attorneys’ fees after the proceedings on remand. We *1379reject Fray’s cross appeal for additional interest on the jury’s verdict as moot.

. Fray had also applied for two pressroom apprentice positions. The World Herald promoted white men with pressroom experience to both positions. The jury rejected Fray’s discrimination claims relating to these two failures to promote.


. These statutory causes of action are found in 42 U.S.C. § 1981, 42 U.S.C. § 2000e et seq., and Neb.Rev.Stat. § 20-148, respectively.


. See Partee v. Metropolitan Sch. Dist. of Washington Township, 954 F.2d 454, 457 (7th Cir.1992) (teacher's promotion); Wall v. Trust Co. of Ga., 946 F.2d 805, 808-09 (11th Cir.1991) (customer service rep to tax analyst); Bennun v. Rutgers State Univ., 941 F.2d 154, 169-70 (3d Cir.1991), cert. denied, — U.S. -, 112 S.Ct. 956, 117 L.Ed.2d 124 (1992) (tenured associate professor to full professor); Mozee v. American Com. Mar. Serv. Co., 940 F.2d 1036, 1054-55 (7th Cir.1991) (crane operator to gantry crane operator and worker to leadman); Rountree v. Fairfax County School Bd., 933 F.2d 219, 223-24 (4th Cir.1991) (merit pay system); Harrison v. Associates Corp. of Amer., 917 F.2d 195, 198 (5th Cir.1990) (CRT operator to lead CRT operator).


. See Great American Tool and Mfg. Co. v. Adolph Coors Co., 780 F.Supp. 1354, 1355 (D.Colo.1992).


. The district court decisions are collected in the appendix to this opinion.


. Simmons was written by Chief Judge Arnold as a single judge deciding an application for the award of attorneys’ fees in a habeas corpus case. We agree with Chief Judge Arnold’s analysis of the retroactivity issue.


. For example, § 15(a)(6) of the 1990 bill provided that the counterpart to § 101(2)(b) of the 1991 Act would apply to all cases pending on or commenced after June 15, 1989, the date of the Patterson decision. See 136 Cong.Rec. S.9968 (daily ed. July 18, 1990).


.H.R. 1 as introduced, and the Brooks/Fish substitute bill that ultimately passed the House on June 5, 1991, contained virtually the same retroactivity provisions as the 1990 bill. See Hearings on H.R. 1 Before the House Comm, on Educ. & Labor, 102d Cong., 1st Sess., at 17-19 (1991); 137 CONG.REC. H.3924-25, 3936 (daily ed. June 5, 1991).


. After S.1745 passed the Senate, S.1962 was introduced to repeal § 402(b). See 137 Cong. Rec. S.16611 (daily ed. Nov. 13, 1991). Congress has not passed S.1962.


. Compare 137 Cong.Ree. S.15485 (daily ed. Oct. 30, 1991) (statement of Sen. Kennedy); Id. at S.15963-64 (daily ed. Nov. 5, 1991) (statement and interpretive memorandum submitted by Sen. Kennedy); Id. at H.9530-31 (daily ed. Nov. 7, 1991) (interpretive memorandum submitted by Rep. Edwards); Id. at H.9549 (daily ed. Nov. 7, 1991) (statement of Rep. Fish) (interpreting the Act as retroactive) with 137 Cong.Ree. S. 15478 (daily ed. Oct. 30, 1991) (section-by-section analysis representing the views of the administration and Sens. Dole, Burns, Cochran, Garn, Gorton, Grassley, Hatch, Mack, McCain, McConnell, Murkowski, Simpson, Seymour and Thurmond); Id. at S. 15483 (daily ed. Oct. 30, 1991) (interpretive memorandum submitted by Sen. Danforth); Id. at S.15953 (daily ed. Nov. 5, 1991) (statement of Sen. Dole); Id. at S.15966 (daily ed. Nov. 5, 1991) (statement of Sens. Gorton, Durenberger and Simpson); Id. at H.9512 (daily ed. Nov. 7, 1991) (statement of Rep. Hyde); Id. at H.9548 (daily ed. Nov. 7, 1991) (interpretive memorandum submitted by Rep. Hyde); Id. at S.17085 (daily ed. Nov. 19, 1991) (colloquy between Sens. Levin and Rud-man) (interpreting the Act as prospective).


. Union Pac. R.R. v. Laramie Stock Yards Co., 231 U.S. 190, 199, 34 S.Ct. 101, 102, 58 L.Ed. 179 (1913), quoted in Security Ind. Bank, 459 U.S. at 79, 103 S.Ct. at 413, and in Greene v. United States, 376 U.S. at 160, 84 S.Ct. at 621.


. The manifest injustice analysis would obviously be quite different if the pending § 1981 claim was against a small employer that is exempt from Title VII for conduct occurring after the decision in Patterson. This illustrates one of Justice Scalia's criticisms of Bradley — that the manifest injustice exception transforms a rule of law to a rule of discretion, "giving judges power to expand or contract the effect of legislative action,” Bonjorno, 494 U.S. at 857, 110 S.Ct. at 1587.